The defendant contends that his conviction of criminal possession of a weapon in the third degree should be reversed because the evidence was legally insufficient to prove the operability of the electronic dart gun recovered at the time of his arrest. However, since the defendant failed to move for a trial order of dismissal on this ground, his claim is unpreserved for appellate review (see People v Gray, 86 NY2d 10; People v Do-bey, 285 AD2d 655; People v D’Amico, 261 AD2d 635; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to demonstrate the operability of the weapon (see People v Carines, 70 NY2d 882; People r Velez, 278 AD2d 53; People r Lugo, 161 AD2d 122; People r Walston, 147 Misc 2d 679). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). Ritter, J.P., Krausman, McGinity and Luciano, JJ., concur.